Citation Nr: 1825807	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-38 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for discoloration of teeth for purposes of compensation.

4.  Entitlement to service connection for discoloration of teeth for purposes of entitlement to Department of Veterans Affairs outpatient dental treatment.

5.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from July 1968 to July 1970, including service in the Republic of Vietnam.  He is the recipient of the Good Conduct Medal and the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) from January 2014 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In the January 2014 rating decision, the RO granted service connection for depressive disorder, claimed as posttraumatic stress disorder (PTSD), and assigned an initial 30 percent rating effective July 29, 2013.  A timely NOD was received in February 2014 and a Statement of the Case (SOC) was issued in October 2014.  A timely substantive appeal was received in November 2014.  A Supplemental Statement of the Case (SSOC) addressing the issue of entitlement to a rating in excess of 30 percent for major depressive disorder was issued in December 2015.

Also in the January 2014 rating decision, the RO denied service connection for tinnitus and a low back disability.  A timely NOD was received in March 2014.  An SOC was issued in October 2014.  A timely substantive appeal was received in November 2014.  An SSOC was issued in December 2015.

In the January 2015 rating decision, the RO denied service connection for a dental disability, discoloration of the teeth, for compensation purposes.  The appellant's timely NOD was received in August 2015.  An SOC was issued in October 2015.  Although no VA Form 9 was received with respect to this issue, the RO's subsequent communications constitute a waiver of the requirement for filing a substantive appeal; thus, the Board will accept jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (discussing actions which may constitute a waiver of the requirement for filing a timely substantive appeal).  See e.g. February and March 2016 letters from RO.  

In April 2017, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge with respect to the issues set forth above.  A transcript is of record.

At his April 2017 Board hearing, the appellant clarified that he was "not really" seeking compensation for the discoloration of his teeth; rather, he desired treatment to correct the condition.  

The Board notes that a claim for service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Review of the file reveals, however, that the AOJ has only adjudicated the issue of entitlement to service connection for a dental disorder for VA compensation purposes.  Under these circumstances, a remand of this issue is necessary.  

The issues of entitlement to service connection for a dental disability for purposes of outpatient treatment, entitlement to service connection for a low back disability, and entitlement to an initial rating in excess of 30 percent for major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the appellant's current tinnitus had its inception during active service.

2.  The appellant's dental condition, discoloration of the teeth, is not a disability for which VA compensation may be paid.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for discoloration of the teeth for compensation purposes have not been met. 38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.303, 4.150 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Tinnitus

	A.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including organic diseases of the nervous system such as tinnitus, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  

To establish service connection under this provision, there must be: evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

	B.  Background

Service treatment records are negative for complaints, observations, or treatment regarding tinnitus.

The appellant's June 1970 separation examination was essentially normal.  Hearing acuity was within normal limits.  There were no complaints or observations regarding tinnitus.

On his June 1970 Report of Medical History, the appellant denied ear trouble and hearing loss.

The appellant's service personnel records show that he was awarded the Army Commendation Medal for his exceptionally meritorious service in the Republic of Vietnam while serving as a gunner.

The appellant was afforded a VA examination in November 1983.  He complained of periodic, bilateral tinnitus.  Such was high-pitched and would occur suddenly, approximately once a month.  It was noted that he had exposure to loud noises on active duty from artillery.  He had no noise exposure currently, save for loud music.

The appellant was afforded a VA examination in January 2014.  The claims file was reviewed.  The appellant reported experiencing tinnitus for years.  He described such as being generally characterized as a humming noise, but could be, on occasion, a very loud or high-pitched squeaking noise.  The examiner opined that it was less likely than not that the appellant's current tinnitus was causally related to his active service because tinnitus is at least as likely as not a symptom associated with hearing loss, which the examiner opined was less likely than not casually related to the appellant's active service.  Further, service treatment records were negative for complaints or treatment for hearing loss or tinnitus.

In a statement received in July 2014, the appellant reported a constant humming sound, which manifests as a low hum or a high ring bilaterally.  He described it as hearing the ocean sound when a seashell is held to one's ear.  He stated that he has experienced this since active duty, although it had increased in severity since then.  He noted that his military occupation specialty (MOS) was artillery crew member.  He stated that, aside from his initial eight weeks of basic training, he was assigned to artillery-related duty and was regularly exposed to sounds from explosives.  During stateside training, he was issued hearing aids.  However, while serving in Vietnam for 11 months, he did not have any ear protection.  He noted near-daily exposure to very loud and concussive-type high explosives.  He manned a 105 mm howitzer on a landing zone, which also served as a tank battalion base station.  The landing zone had loud noises from flight operations, there were frequent bombardment missions, and there was also frequent enemy small arms and mortar fire.

The appellant was afforded a contracted examination in October 2014.  The claims file was reviewed.  The appellant reported daily exposure to high explosives and small arms in Vietnam and during training.  There was no ear protection provided on field assignments.  He reported being stationed for 12 months on a landing zone with exposure to flight sounds.  The examiner opined that it was at least as likely as not that the appellant's tinnitus was causally related to his hearing loss, which the examiner opined was less likely than not causally related to his active service.  No rationale was provided as to why tinnitus was causally related to hearing loss.  The examiner offered a negative etiological opinion as to hearing loss because hearing was within normal limits upon separation and there were no significant threshold shifts.  Further, a 2014 audiogram showed hearing thresholds which did not meet VA criteria for a hearing loss disability.

During his April 2017 Board hearing, the appellant testified that he had no tinnitus problems prior to his active service.  His duties as artillery crewman included operation of a 105 mm howitzer.  He was issued ear protection during training, but there was no hearing protection available while he was in Vietnam.  He first noted ringing in his ears after separation.  He explained that it became more pronounced, to the point where he could not ignore it.  It began as a low hum and would also manifest as a high-pitched ringing or whistling.  He underwent treatment with the VA and Kaiser Permanente to minimize its effects.

	C.  Analysis

Upon weighing the evidence, the Board finds that the evidence is in relative equipoise as to whether the appellant's tinnitus was incurred in service.  

Although there are no notations of tinnitus in the service treatment records, the appellant has reported experiencing tinnitus since separation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Tinnitus is purely subjective, the kind of condition lay testimony is competent to describe.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

In addition, having had the opportunity to observe the appellant's demeanor at an April 2017 hearing, the Board finds that his statements of tinnitus since service to be credible.  This credibility determination is strengthened by the service personnel records showing that the appellant served as a gunner in Vietnam, a military occupational specialty consistent with noise exposure.

In addition to the competent and credible evidence of tinnitus since service, the record on appeal contains January 2014 and October 2014 negative etiological opinions.  The Board, however, assigns these opinions low probative value.  The January 2014 examiner's negative opinion was based upon tinnitus being at least as likely as not a symptom associated with hearing loss and offering a negative etiological opinion regarding hearing loss.  It was not explained, however, why the appellant's competent reports of experiencing tinnitus since separation did not lead the examiner to opine that a nexus was present between service and tinnitus.  Similarly, the October 2014 examiner offered no rationale as to why it was at least as likely as not that the appellant's tinnitus was related to his non-service-connected hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

As set forth above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Given the favorable evidence set forth above, such a conclusion cannot be made in this case.  Under these circumstances, the record is sufficient to award service connection for tinnitus.

IV.  Dental Disability

The appellant seeks service connection for discolored teeth, which he contends developed as a result of medication prescribed for his service-connected skin disability.  In support of his claim, the appellant provided a May 2015 letter from Dr. R.M.T. who indicated that the appellant's current discoloration of the teeth was more likely than not the result of TCN prescribed during active duty for acne and doxycycline and minocycline which were prescribed post-service for acne.

Under VA regulations, service connection for compensation purposes is only available for specified dental and oral conditions which are specifically delineated in 38 C.F.R. § 4.150.  The dental and oral conditions which may be service connected for VA compensation purposes include disabilities such as chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; and loss of teeth due to the loss of substance of the body of the maxilla or mandible.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities.  38 C.F.R. § 3.381(b).  Discolored teeth are not amongst the disabilities listed in section 4.150.  

The Board notes that effective September 10, 2017, VA amended portions of the Rating Schedule that address dental and oral conditions for the purpose of ensuring that it used current medical terminology and providing updated criteria for evaluating dental and oral conditions for disability rating purposes.  The Board has reviewed these amendments but notes that they are not outcome determinative to the instant case, as neither version provides compensation for discolored teeth.  See 82 Fed. Reg. 36080, 36082 (August 3, 2017).

In this case, the record establishes that the appellant does not currently have a dental disability for which VA compensation may be paid and he has not contended otherwise.  Thus, there is no legal basis upon which to award service connection for discolored teeth for compensation purposes.  During his April 2017 hearing, the appellant explained that he was not really seeking compensation for his discolored teeth; rather, he desired treatment to correct the discoloration, if possible.  That matter is addressed in the remand portion of the decision below.  


ORDER

Entitlement to service connection for tinnitus is granted, subject to the law and regulations governing the payment of monetary benefits.

Service connection for discolored teeth for compensation purposes is denied.


REMAND

A.  Entitlement to service connection for a low back disability.

The appellant contends that he developed a back disability as a result of his active service.  However, although he has competently reported experiencing back spasms, there is no medical evidence of a currently-diagnosed disability during the period on appeal.

Service treatment records are negative for complaints, observations, or treatment regarding the back.  The June 1970 separation examination was essentially normal.  The spine was examined at that time and determined to be normal.  On his June 1970 Report of Medical History, the appellant denied having or ever having had recurrent back pain.

During his April 2017 Board hearing, the appellant testified that he had no back problems prior to his active service.  His duties as artillery crewman included operation of a 105 mm howitzer.  He stated that he weighed 120 pounds when he was in Vietnam, but had to regularly perform heavy lifting as part of howitzer operations, such as lifting the high explosive rounds.  Such rounds weighed 60 pounds and were packed two to a case.  While in the field, he went to the medic for treatment for back pain.  He was provided ointment and muscle cream to ease his intermittent spasms.  He also was given painkillers.  The appellant stated that his pain and spasms began in service and continued since service.  He did not know if he could do anything about his symptoms or receive assistance from VA upon separation.  He experienced incidents, or flare-ups, with additional spasms for which he sought treatment from Kaiser Permanente.  He referred to a nexus opinion from Dr. R.M.T.

The appellant was afforded a VA examination in November 1983.  Musculoskeletal examination revealed that the back curvature was intact.  There were no further complaints or observations regarding the back. 

An August 1987 clinical note states that the appellant complained of a worsening backache, which had persisted for four days.  Such began with a sneeze.  The assessment was low back strain.

In a statement received in March 2014, the appellant reported that he weighed approximately 120 pounds while on active duty but was tasked with handling high explosive rounds and ammunition for of 105 mm howitzer, which weighed approximately 80 pounds.  Thus, he had to lift more than half his body weight on a daily basis.  He reported being seen in the field by a medic on numerous occasions for a back problem.  Following service, he reported that he sought medical treatment for his back at Kaiser Permanente.

A January 2016 clinical note states that the appellant has chronic mechanical low back pain.  No diagnosis was rendered.

The appellant has competently reported experiencing back spasms during the period on appeal.  See e.g. September 2013 and September 2015 clinical notes.  Further, he testified during his April 2017 hearing that he developed back spasms and pain while on active duty and has experienced such since separation.

In a May 2014 letter, R.M.T., M.D. states that he and other doctors have treated the appellant at Kaiser Permanente since 1987 for recurrent back pain.  He noted that the appellant had reported that his original back injury occurred on active duty while lifting artillery shells.  Dr. R.M.T indicated that a review of his records indicated that the appellant was seen and treated for back pain in November 1987, including with physical therapy.  He was seen again for back pain in May 1998, January 1992, 1993, November 1994, and reported back pain during a February 2003 hospital admission.  Dr. R.M.T. opined that it was more likely than not that the appellant's original back injury occurred on active duty.

The Board has considered Dr. R.M.T.'s May 2014 opinion, referred to by the appellant during the Board hearing; however, it is a positive opinion as to when the appellant originally injured his back, not as to whether the appellant's current back disability is causally related to his active service.  Thus, the opinion is insufficient to warrant a grant of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  However, the opinion is sufficient to trigger VA's duty to assist.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Thus, a remand is necessary to ensure that the appellant is afforded an examination to determine the nature and etiology of any current back disability.  

With respect to an in-service event, injury, or disease, the appellant testified in April 2017 that he was given painkillers, ointment, and cream for back pain by a field medic.  During his December 2013 contracted examination, the appellant reported participating in combat not long after he arrived in Vietnam.  The appellant's military personnel records indicate that he served as a cannoneer while in Vietnam and that he participated in two campaigns: the Vietnam Counter Offensive Phase VI and Tet 69/Counteroffensive.  His military occupational specialties were artillery crewman and FA crewman.  The appellant was awarded the Army Commendation Medal for his exceptionally meritorious service in the Republic of Vietnam while serving as a gunner.  However, records are negative for award of a combat medal or other such designation.

B.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder.

As an initial matter, the Board notes that, with respect to the appellant's contentions that he should be rated for PTSD rather than major depressive disorder, see e.g. NOD received in February 2014, the record reflects that he has not formally been diagnosed as having PTSD, despite multiple positive PTSD screens in his VA medical records and notes of "PTSD symptoms" in the Vet Center records.  Rather, the clinical record reflects that he has been diagnosed as having major depressive disorder.  

The Board wishes to assure the appellant that regardless of whether his service-connected disability is characterized as major depressive disorder or PTSD, the rating criteria would be the same.  The General Rating Formula for Mental Disorders is applicable for both PTSD and major depressive disorder, see 38 C.F.R. § 4.130, DCs 9201-9440, and all symptomatology attributable to his service-connected psychiatric disorder, regardless of its diagnosis, will be considered in the assignment of the disability rating.  

In a statement received in April 2017, the appellant offered a timeline of clinical treatment for his psychiatric symptoms.  He referenced treatment at the VA Medical Center in Loma Linda from April 2016 through 2017.  Such included an April 2016 mental health evaluation performed by Dr. R.B. and prolonged exposure therapy with Dr. A.L. which was completed in August 2016.  Such are not within the VA medical records in the claims file.  Rather, a review of the claims file reveals that VA medical records were most recently associated with the claims file in February 2016.  Thus, remand is required to obtain these relevant records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally upon remand, the Board finds that the appellant should be afforded a VA examination to determine the current nature and severity of his service-connected major depressive disorder.  He was last afforded such an examination in December 2013.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA medical records with the claims file.  It appears that this was most recently performed in February 2016.  The appellant has specifically referenced VA psychiatric treatment at the VA Medical Center in Loma Linda since February 2016 to the present, including in April 2016 and August 2016.

2.  The appellant should be afforded an examination to determine the nature and etiology of any current back disability.  Access to the appellant's electronic claims file should be made available to the examiner.

After examining the appellant and reviewing the record, the examiner should identify all back disabilities currently present.  

Next, the examiner must provide an opinion as to whether it is at least as likely as not that each diagnosed back disability is causally related to the appellant's active service or any incident therein.

In providing the requested opinion, the examiner should address the relevant evidence of record, including (1) the appellant's April 2017 testimony that he received treatment in the form of ointment, muscle cream, and painkillers from a field medic for back pain; (2) the appellant's reports of experiencing back spasms and pain since separation; (3) Dr. R.M.T.'s May 2014 letter.

If no back disorder is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not that the appellant experiences back pain which is causally related to his active service.  If so, the examiner should also describe the functional impairment which results from such pain.

A complete explanation must be provided for any opinion offered.

3.  After the first directive has been completed, schedule the appellant for an appropriate medical examination to ascertain the current severity of his service-connected major depressive disorder.  Access to the appellant's VA claims file should be made available to the examiner for review in connection with the examination.  

The examiner should report all signs and symptoms necessary for rating the appellant's major depressive disorder under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable to the appellant's major depressive disorder. 

5.  After any other necessary development, readjudicate the claims, to include the appellant's claim of entitlement to service connection for discolored teeth for the purpose of eligibility for VA outpatient dental treatment.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


